OPINION — AG — (1) A PRISONER CONFINED IN COUNTY JAIL IS ENTITLED TO RECEIVE: (A) FIVE(5) DAYS CREDIT FOR EVERY FOUR(4) DAYS WORKED IF HE OBEYS THE JAIL RULES AND REGULATIONS PURSUANT TO 57 Ohio St. 1971 65 [57-65] (B) THREE(3) DAYS FOR EACH PINT OF BLOOD A PRISONER DONATES DURING HIS FIRST THIRTY(30) DAYS OF CONFINEMENT AND FIVE(5) DAYS OF CREDIT FOR EACH PINT OF BLOOD HE DONATES DURING ANY SUBSEQUENT SIXTY(60) DAY PERIOD PURSUANT TO 57 Ohio St. 1971 65 [57-65] (C) TWO(2) DAYS AND $2.00 FOR WORK PERFORMED ON THE COUNTY COURTHOUSE PURSUANT TO A REQUEST BY THE COUNTY COMMISSIONERS PURSUANT TO 57 Ohio St. 1971 58.2 [57-58.2] AND 57 Ohio St. 1971 58.3 [57-58.3] AND $1.00 PER DAY PURSUANT TO 57 Ohio St. 1971 20 [57-20] PROVIDED THAT THESE PROVISIONS ARE APPLIED IN A CONSTITUTIONAL MANNER AS SET FORTH IN PARAGRAPH 2 BELOW. (D) TWO(2) DAYS CREDIT FOR EACH DAY OF ROAD WORK PERFORMED ON PUBLIC STREETS PURSUANT TO 69 Ohio St. 1971 615 [69-615], WITH A POSSIBLE ADDITIONAL CREDIT OF ONE(1) DAY FOR EVERY FIVE(5) DAYS WORK FOR THE PRISONER WHO PERFORM THE MOST EFFICIENT WORK AND WHO MAKE THE BEST PRISONERS PURSUANT TO 57 Ohio St. 1971 20 [57-20] (2) A PRISONER CANNOT BE INCARCERATED FOR THE PURPOSE OF " WORKING OFF " A FINE UNTIL THERE HAS BEEN A SPECIFIC JUDICIAL FINDING THAT THE PRISONER IS FINANCIALLY ABLE TO PAY THE FINE AND HAS WILFULLY REFUSED OR NEGLECTED TO DO SO. IF SUCH A DETERMINATION HAS BEEN MADE, THEN A PRISONER IS ENTITLED TO RECEIVE $2.00 PER DAY IN ADDITION TO THE TWO(2) DAY JAIL CREDIT PROVISIONS SET FORTH IN 69 Ohio St. 1971 615 [69-615], FOR WORK PERFORMED ON THE COUNTY COURTHOUSE PURSUANT TO A REQUEST FROM THE COUNTY COMMISSIONER AND $1.00 PER DAY PURSUANT TO 57 Ohio St. 1971 20 [57-20] (3) A SHERIFF CANNOT RELEASE AN ARRESTEE WITHOUT BOND TO RETURN AT A LATER TIME UNLESS: (A) THE CHARGE IS A MISDEMEANOR OR A VIOLATION OF A CITY ORDINANCE ; AND, (B) THE ARREST WAS MADE WITHOUT A WARRANT BY THE SHERIFF HIMSELF; AND, (C) THE PERSON ARRESTED HAS BEEN GIVEN A CITATION TO RETURN IN ACCORDANCE WITH THE MANDATES OF 22 Ohio St. 1971 209 [22-209] (4) AN ATTORNEY MAY NOT " SIGN OUT " AN ARRESTEE FROM THE COUNTY JAIL WITHOUT THE POSTING OF BOND. THE ONLY STATUTORY MANNER OF ALLOWING THE RELEASE OF AN ARRESTEE WITHOUT BOND IS PURSUANT TO THE PROCEDURE SET FORTH IN 22 Ohio St. 1971 209 [22-209], OR BY THE PERSONAL APPEARANCE OF THE ARRESTEE BEFORE THE COURT AND WITH COMPLIANCE WITH THE PERSONAL RECOGNIZANCE REQUIREMENTS SET FORTH IN 59 Ohio St. 1971 1334 [59-1334] . IN THE ABSENCE OF A STATUTE, THE JUDICIAL AUTHORITY TO ALLOW RELEASE OF AN ARRESTEE ON A PERSONAL RECOGNIZANCE BOND CANNOT BE DELEGATED BY THE COURT TO AN ATTORNEY. (5) COURT MINUTES ARE NOT LEGAL AUTHORITY FOR THE RELEASE OF AN ARRESTEE. AN ARRESTEE CAN BE RELEASED ONLY UNDER THE AUTHORITY OF A WRITTEN COURT ORDER WHICH EITHER SETS THE AMOUNT OF BAIL OR ORDERS THE RELEASE OF ARESTEE PURSUANT TO 22 Ohio St. 1971 267 [22-267] . THIS COURT ORDER MUST BE KEPT BY THE SHERIFF AND MADE A PART OF THE RECORDS OF HIS OFFICE PURSUANT TO 57 Ohio St. 1971 62 [57-62] CITE: 57 Ohio St. 1971 65 [57-65], 57 Ohio St. 1971 58.2 [57-58.2], 57 Ohio St. 1971 58.3 [57-58.3], 69 Ohio St. 1971 615 [69-615], 57 Ohio St. 1971 20 [57-20] [57-20], 22 Ohio St. 1971 983 [22-983], 19 Ohio St. 1971 513 [19-513] [19-513], 21 Ohio St. 1971 532 [21-532], 22 Ohio St. 1971 1101 [22-1101] [22-1101], 22 Ohio St. 1971 209 [22-209], 22 Ohio St. 1971 172 [22-172] [22-172], 22 Ohio St. 1971 181 [22-181], ****************** 22 Ohio St. 1971, 1114.1 [22-1114.1], 22 Ohio St. 1980 Supp., 1111 [22-1111], 11 Ohio St. 1978 Supp., 28-114 [11-28-114], 59 Ohio St. 1971 1105 [59-1105], 57 Ohio St. 1978 Supp., 43 [57-43], 57 Ohio St. 1971 62 [57-62], 22 Ohio St. 1971 267 [22-267] (SHERIFFS, BAIL AND RECOGNIZANCE COURTS) (DAVID W. LEE) ** FOR JUDITH: " GOOD TIME CREDITS " ** SEE OPINION NO. 91-616 (1991) ** SEE: OKL., 890 P.2d 948 (1995) ** ** SEE: OKL., 890 P.2d 948 (1995) **